             Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 1 of 11




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    DAVID MORRELL
     Deputy Assistant Attorney General
3    ALEXANDER K. HAAS
     Branch Director
4
     DIANE KELLEHER
5    BRAD P. ROSENBERG
     Assistant Branch Directors
6    M. ANDREW ZEE
7
     ALEXANDER V. SVERDLOV
     Trial Attorneys
8    U.S. Department of Justice
     Civil Division - Federal Programs Branch
9    1100 L Street, NW
10   Washington, D.C. 20005
     Telephone: (202) 305-0550
11
     Attorneys for Defendants
12

13

14                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                   SAN JOSE DIVISION
16

17    NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK
18
                     Plaintiff,                 DEFENDANTS’ NOTICE REGARDING
19                                              COMPLIANCE WITH TEMPORARY
              v.                                RESTRAINING ORDER
20
      WILBUR L. ROSS, JR., et al.,
21

22                   Defendants.

23

24

25

26

27

28


     DEFENDANTS’ NOTICE REGARDING COMPLIANCE
     WITH TEMPORARY RESTRAINING ORDER
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 2 of 11




1           Defendants file this notice to inform the Court of their compliance efforts in response to
2    the Court’s September 5, 2020 Temporary Restraining Order (“TRO”). Immediately upon
3    receiving the TRO around 10 p.m. Eastern time on September 5, Defendants began taking steps to
4    determine what concrete efforts would be required for Defendants to come into compliance with
5    the TRO. Within two hours, Defendants transmitted a message to all Regional Directors, Deputy
6    Regional Directors, Assistant Regional Census Managers, Area Managers, and Area Census Office
7    Managers attaching a copy of the Order and stating that “Census Bureau and the Commerce
8    Department are obligated to comply with the Court’s Order and are taking immediate steps to do
9    so.” See Attach. A. The Census Bureau simultaneously posted a copy of the message on its public
10   website, under the heading “Guidance for Census Bureau Field Employees.” See Census Bureau,
11   Important Information Related to Census Bureau’s Compliance with Today’s Federal Court
12   Order, https://www.census.gov/newsroom/press-releases/2020/federal-court-order.html.          The
13   notice indicated that detailed guidance about compliance would be distributed shortly, and that
14   enumeration would continue. Id.
15          The night of Sunday, September 6, Defendants transmitted a detailed list of instructions to
16   Regional Directors regarding what steps the field offices must take and what they must refrain
17   from doing to comply with the TRO. See Attach. B, C. These instructions reflect Defendant’s
18   alterations of census operations in order to comply with the requirement to stop “implementing the
19   August 3, 2020 Replan or allowing to be implemented any actions as a result of the shortened
20   timelines in the August 3, 2020 Replan,” as the Court’s TRO directs. See Attach. C. Mr.
21   Fontenot’s Assistant Director for Field Operation convened a call with those directors in the
22   morning of September 7, 2020, to explain those steps and their implementation, as well as to
23   answer any questions. See Attach. B.
24          Defendants understand that, by its terms, the TRO is effective until the Court holds the
25   scheduled preliminary injunction hearing on September 17, 2020. Defendants will fully comply
26   with the TRO in the meantime. If the Court intends to extend the TRO or otherwise believes that
27   the effect of the TRO lasts beyond September 17, Defendants respectfully request that the Court
28   convert the TRO to a preliminary injunction now in order to afford adequate time for any appellate

     DEFENDANTS’ NOTICE REGARDING COMPLIANCE
     WITH TEMPORARY RESTRAINING ORDER
     Case No. 5:20-cv-05799-LHK
                                                     1
              Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 3 of 11




1    review. As Mr. Fontenot stated in his declaration filed on September 4, 2020, “if the Court were
2    to extend the data collection period past September 30, 2020, the Census Bureau would be unable
3    to meet its statutory deadlines to produce apportionment counts prior to December 31, 2020 and
4    redistricting data prior to April 1, 2021.” Fontenot Decl. ¶ 100, ECF 81-1.
5

6    DATED: September 8, 2020                            Respectfully submitted,
7
                                                         JEFFREY BOSSERT CLARK
8
                                                         Acting Assistant Attorney General
9
                                                         DAVID MORRELL
10                                                       Deputy Assistant Attorney General
11
                                                         ALEXANDER K. HAAS
12                                                       Branch Director

13                                                       DIANE KELLEHER
14
                                                         BRAD P. ROSENBERG
                                                         Assistant Branch Directors
15
                                                         /s/ Alexander V. Sverdlov
16                                                       ALEXANDER V. SVERDLOV
17                                                         (New York Bar No. 4918793)
                                                         M. ANDREW ZEE (SBN 272510)
18                                                       Trial Attorneys
                                                         U.S. Department of Justice
19                                                       Civil Division - Federal Programs Branch
20                                                       1100 L Street, NW
                                                         Washington, D.C. 20005
21                                                       Telephone: (202) 305-0550
22
                                                         Attorneys for Defendants
23

24

25

26

27

28

     DEFENDANTS’ NOTICE REGARDING COMPLIANCE
     WITH TEMPORARY RESTRAINING ORDER
     Case No. 5:20-cv-05799-LHK
                                                     2
             Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 4 of 11




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 8th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 5 of 11




1

2

3

4

5

6

7

8

9

10                      Attachment A
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 6 of 11
     Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 7 of 11




1

2

3

4

5

6

7

8

9

10                       Attachment B
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 8 of 11
     Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 9 of 11




1

2

3

4

5

6

7

8

9

10                       Attachment C
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 10 of 11




        Guidance for Field Managers related to Action Required following the 9/5 Court Order


The following are actions the Census Bureau will take or has taken to implement the September 5
Temporary Restraining Order enjoining the Bureau and the Commerce Department from:

“implementing the August 3, 2020 Replan or allowing to be implemented any actions as a result of the
shortened timelines in the August 3, 2020 Replan, including but not limited to winding down or altering
any Census field operations, until the Court conducts its September 17, 2020 hearing on Plaintiffs’ PI
motion.”


Field Managers will take the following actions to come into compliance with the September 5 Order and
to preserve continuity of field operations pending further litigation developments:

    •   Refrain from releasing data collection staff (enumerators and CFSs) in Area Census Offices where
        operational progress indicates the area is in Phase 2 or the Closeout phase of the NRFU
        operation. The Optimizer will continue to assign available work to staff who enter work
        availability. Continue to release staff for reasons related to performance, quality concerns or
        conduct, as was appropriate before the Replan.
    •   The fixed date of September 11, 2020, as the date on which all CFS areas become eligible for the
        Closeout phase has been removed. We will implement Phase 2 only after we have enumerated
        85% of housing units in a CFS area and we will implement the Closeout phase only when we
        reach 90%, which allows us to collect more quality data than the pre-Replan thresholds. Do not
        implement Phase 2 or the Closeout phase until these benchmarks have been met.
    •   The workload assigned for follow-up will reflect the following reversions to pre-Replan status:
            o We are restoring field verification of self-reported vacant housing units.
            o We will resume making six contact attempts to confirm vacant housing units, instead of
                 the one contact attempt set forth in the Replan.
            o We will resume making six contact attempts on vacant/delete cases with conflicting
                 information, instead of the one contact attempt set forth in the Replan.
            o We will resume making six contact attempts on addresses designated for reinterview
                 and SRQA contacts, instead of the one contact attempt set forth in the Replan.
            o We will reintroduce random sample reinterview cases, as had been used to supplement
                 analytical sample reinterview cases before the Replan.

Continue to take the following actions, consistent with pre-Replan procedures:

    •   Continue to conduct and schedule replacement training in areas that are showing low
        completion rates.
    •   Continue to have staff travel from areas that are at higher levels of completion to areas that are
        underperforming because of insufficient staffing numbers. This includes within and across
        regional boundaries.
    •   Continue to use the outbound telephone enumeration option for areas that are difficult to reach
        for in-person interviews, and as a supplement to in-person interviewing activities.
    •   Continue using “pop count only” during the final enumeration attempts (which occur in the last
        part of the Closeout Phase), as we have done in every prior decennial census.
    •   Continue to close CFS areas when enumeration of all housing units in that area is complete.
        Case 5:20-cv-05799-LHK Document 86 Filed 09/08/20 Page 11 of 11




Additionally, continue to utilize enumerator and CFS awards programs as designed to maintain the
maximum feasible level of staffing and staff footprint throughout the field.
